UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                              No. 98-7544



JACKIE MCMULLEN,

                                             Petitioner - Appellant,

          versus


BUREAU OF PRISONS,

                                              Respondent - Appellee.



Appeal from the United States District Court for the Northern
District of West Virginia, at Clarksburg. William M. Kidd, Senior
District Judge. (CA-98-118-1)


Submitted:   April 15, 1999                 Decided:   April 21, 1999


Before NIEMEYER and HAMILTON, Circuit Judges, and PHILLIPS, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Jackie McMullen, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Jackie McMullen appeals the district court’s order denying re-

lief on his 28 U.S.C. § 2241 (1994) petition.   We have reviewed the

record and the district court’s opinion and find no reversible

error.   Accordingly, we affirm on the reasoning of the district

court.   See McMullen v. Bureau of Prisons, No. CA-98-118-1 (N.D.W.

Va. Sept. 21, 1998); see also Pelissero v. Thompson, ___ F.3d ___,

1999 WL 133112 (4th Cir. Mar. 12, 1999) (No. 97-6156).   We dispense

with oral argument because the facts and legal contentions are

adequately presented in the materials before the court and argument

would not aid the decisional process.




                                                           AFFIRMED




                                 2